     Case 2:17-cv-02198-KJM-AC Document 39 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN ESPINO,                                     No. 2:17-cv-2198 KJM AC P
11                       Plaintiff,
12               v.                                      ORDER
13    ERIC ARNOLD, et al.,
14                       Defendants.
15

16           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

17   under 42 U.S.C. § 1983. Plaintiff alleges that his Eighth Amendment rights were violated by

18   defendants when they failed to properly secure him in a transport vehicle in June 2016. See

19   generally ECF No. 17. On June 10, 2021, defendants filed a motion to opt out of the post-

20   screening ADR project. ECF No. 38. Having reviewed the motion, the court finds good cause to

21   grant it.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. Defendants’ motion to opt out of the ADR Project (ECF No. 38) is GRANTED;

24           2. The stay of this action (see ECF No. 37) is LIFTED, and

25           3. Within twenty-one days from the date of this order, defendants shall file a responsive

26   pleading.

27   DATED: June 15, 2021

28
